      Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 1 of 6
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                March 24, 2021
                             SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §           CRIMINAL NO. 2:07-397
                                                 §
JESSIE NORBERTO GUERRA,                          §
 Defendant.                                      §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Jessie Norberto Guerra’s Petition for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). D.E. 96.

I. BACKGROUND

       In 2008, Defendant pled guilty to possession with intent to distribute 1,522 kilograms of

marijuana. He has served 164 months (63%) of his 262-month sentence and has a projected

release date, after good time credit, of February 23, 2026. Defendant now moves the Court for

compassionate release because: (1) his combined medical conditions are causing obstacles in his

daily life; (2) the COVID-19 pandemic has been substantially worse for inmates than the general

public; and (3) he has shown great efforts at rehabilitation while incarcerated.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—
            (1) in any case—
                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring
                a motion on the defendant’s behalf or the lapse of 30 days from the
                receipt of such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment (and may
                                                 1
      Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 2 of 6




               impose a term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the original term
               of imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction .
                   . . and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       “Although not dispositive, the commentary to the United States Sentencing Guidelines

(‘U.S.S.G.’) § 1B1.13 informs [the Court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.” United States v. Thompson, 984

F.3d 431, 433 (5th Cir. 2021) (citing United States v. Rivas, — Fed. App’x —, 2020 WL

6437288, at *2 (5th Cir. Nov. 2, 2020)).

       (A) Medical Condition of the Defendant.—
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
           (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,

               that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he
               or she is not expected to recover.

       (B) Age of the Defendant. –
           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process; and
           (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less;

       (C) Family Circumstances. –
           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.



                                                 2
      Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 3 of 6




            (ii) The incapacitation of the defendant’s spouse or registered partner when
            the defendant would be the only available caregiver for the spouse or
            registered partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons, there exists in the
           defendant’s case an extraordinary or compelling reason other than, or in
           combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:


                                                 3
      Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 4 of 6




         A review of a motion for release based on COVID-19 is highly fact-intensive
         and dependent on the specific conditions of confinement and medical
         circumstances faced by the defendant. Hence, a prisoner cannot satisfy his
         burden of proof by simply citing to nationwide COVID-19 statistics, asserting
         generalized statements on conditions of confinement within the BOP, or making
         sweeping allegations about a prison’s ability or lack thereof to contain an
         outbreak. . . . [T]he rampant spread of the coronavirus and the conditions of
         confinement in jail, alone, are not sufficient grounds to justify a finding of
         extraordinary and compelling circumstances. Rather, those circumstances are
         applicable to all inmates who are currently imprisoned and hence are not unique
         to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         To be sure, courts around the country, in some exceptional cases, have granted
         compassionate release where the defendant has demonstrated an increased risk of
         serious illness if he or she were to contract COVID. . . . But that is certainly not a
         unanimous approach to every high-risk inmate with preexisting conditions
         seeking compassionate release.

         The courts that granted compassionate release on those bases largely have done so
         for defendants who had already served the lion’s share of their sentences and
         presented multiple, severe, health concerns. . . . Fear of COVID doesn’t
         automatically entitle a prisoner to release.

Thompson, 984 F.3d at 434–35 (collecting cases) (internal footnotes and citations omitted).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 56 years old. He has submitted medical records indicating that, as of August

23, 2017, he suffered from: monoarthritis, nerve pain, neuralgia neuritis, radiculitis,

hypertension, tympanic membrane perforation, rhinitis, plantar fascial fibromatosis, knee and

joint pain, dermatophytosis (ringworm), age-related cataracts, astigmatism, myopia, and

presbyopia. D.E. 96-2, p. 1. More recent medical records from July 26, 2019, document


                                                   4
      Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 5 of 6




problems with Defendant’s ears and indicate that he was taking medication for depression, pain,

allergies, and high cholesterol. Id., p. 2. According to Defendant, “Each of these conditions can

be debilitating in the singular, but in their plural they are causing daily obstacles to [his]

continued success.” D.E. 96, p. 3. It is unclear how his medical conditions affect his daily

activities. According to his BOP records, Defendant has completed nearly 75 educational classes

while incarcerated, including college level courses working towards his bachelor’s degree in

business management. D.E. 96-3, pp. 1–2. While he is restricted from sports and weight lifting,

he is “cleared for food service” and can work “regular duty w[ith] medical restriction.” Id., p. 3.

On this record, the Court finds nothing extraordinary or compelling about Defendant’s health.

        Defendant next complains that “the effects of the COVID-19 pandemic inside the BOP

facilities have been catastrophic, when compared to the general population.” D.E. 96, p. 3. He

maintains that the BOP’s positive test rates and fatality rates are more than double that of the

general population. “General concerns about the spread of COVID-19 or the mere fear of

contracting an illness in prison are insufficient grounds to establish the extraordinary and

compelling reasons necessary to reduce a sentence.” Koons, 2020 WL 1940570 at *5. “The

Court cannot release every prisoner at risk of contracting COVID-19 because the Court would

then be obligated to release every prisoner.” Id. at *4. Without more, Defendant cannot meet his

burden of showing that extraordinary or compelling reasons warrant his release.

       Defendant emphasizes that he has completed more than 70 educational classes while

incarcerated, as described, supra. He states that his disciplinary record is equally impressive and

that he performs in the chapel band during religious services. While the Court is permitted to

consider post-sentencing rehabilitation in determining whether to grant an eligible defendant a

sentence reduction, it is not authorized to grant a reduction based upon post-sentencing

rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.1(B)(iii).
                                                 5
       Case 2:07-cr-00397 Document 97 Filed on 03/22/21 in TXSD Page 6 of 6




        Finally, Defendant did not exhaust his administrative remedies within the BOP before

filing the current motion. Defendant submitted a “Rejection Notice” he received from the Gilmer

FCI Administrative Remedy Coordinator on August 13, 2020, stating that his request for a

reduction in sentence had been rejected because it did not comply with the proper form. D.E. 96-

4.1 The Rejection Notice informed Defendant that he “may resubmit [his] request in proper form

within 5 days of the date of this rejection notice,” but there is nothing to indicate that he ever did.

See id. Because he has failed to comply with the exhaustion requirements under § 3582, his

motion is not ripe for review, and the Court is without jurisdiction to grant it. See generally Ross

v. Blake, 136 S. Ct. 1850, 1856–57 (2016); see also United States v. Reeves, 2020 WL 1816496,

at *2 (W.D. La. Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

pandemic . . . , § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

Reeves’ failure to exhaust his administrative remedies or to waive the 30-day waiting period.”);

United States v. Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for

compassionate release based on fears of contracting COVID-19 in prison where defendant

conceded he had not exhausted administrative remedies).

IV. CONCLUSION

        For the foregoing reasons, Defendant’s Petition for Compassionate Release Pursuant to

18 U.S.C. § 3582(c)(1)(A) (D.E. 96) is DENIED.

      It is so ORDERED this 22nd day of March, 2021.




                                                   ____________________________________
                                                              JOHN D. RAINEY
                                                              SENIOR U.S. DISTRICT JUDGE


         1. Specifically, “You may only submit one continuation page, equiv[alent] of one letter-size (8.5 x 11)
paper. Text on one side. The text must be legible.” Id.
                                                       6
